Case 18-26736   Doc 46   Filed 01/03/19 Entered 01/03/19 16:01:31   Desc Main
                           Document     Page 1 of 4
Case 18-26736   Doc 46   Filed 01/03/19 Entered 01/03/19 16:01:31   Desc Main
                           Document     Page 2 of 4
Case 18-26736   Doc 46   Filed 01/03/19 Entered 01/03/19 16:01:31   Desc Main
                           Document     Page 3 of 4
Case 18-26736   Doc 46   Filed 01/03/19 Entered 01/03/19 16:01:31   Desc Main
                           Document     Page 4 of 4
